DETAILED ACTION
I.	Claims 21-40 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 15/477977, filed 04/03/2017, now U.S. Patent No. 10,523,648.
Terminal Disclaimer
The terminal disclaimer filed on 01/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent No. 10,523,648 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
                         Examiner’s Statement of Reasons for Allowance
Claims 21-40 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 01/06/2021.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The filing and approval of the Terminal Disclaimer give cause for the Double Patenting rejection to be hereby withdrawn.
As per independent claims 21, 32, and 37, generally, the prior art of record, United States Patent Application Publication No. US 20180337782 A1 to Wu et al. which shows secure communications using loop-based authentication flow; United italicized claim elements (i.e., claim 21: “receiving specified information items in a specified sequence such that each of the specified information items corresponds to one of the predefined authentication information states; accessing the predefined authentication information states arranged in a predefined sequence; determining whether each of the specified information items correctly match its corresponding predefined authentication information state; in response to a determination that a match is incorrect such that access to the resource is denied, allowing re-submission of the specified information items up to and including a determined number of times that is based upon a complexity of the predefined authentication information states”, claim 32: “wherein establishing the shared secret includes establishing predefined authentication information states arranged in a predefined sequence, the credentials and the shared secret to be presented to the access control mechanism to gain access to the one or more protected resources; and store the credentials in a first data structure so that the credentials are accessible to the access control mechanism upon receiving an authentication attempt from a requesting device requesting access to the one or more protected resources, wherein a number of authentication attempts allowed is based at least in part upon a complexity of the predefined authentication information states”, and claim 37: “the prompting enabling user-specified authentication information to be received by the state machine during each of a predefined sequence of states of the state machine; use the state machine to verify whether the user-specified authentication information matches the predefined authentication information and was correctly entered during each state and in the predefined sequence; and receive one or more additional user credentials to gain access to the resource and only grant access to the resource if the additional user credentials are verified as being correct when one of the additional user credentials is provided incorrectly such that access to the resource is denied, allowing the user to re-submit the user-specified information for each of the states a specified number of times, the specified number of times being based at least in part on a complexity of the one additional credential”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431